Citation Nr: 0609332	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-36 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for tinea pedis, 
currently rated as 10 percent disabling.

2.  Entitlement to service connection for bilateral knee 
disabilities.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 2002 and December 2003 rating 
decisions of the Louisville, Kentucky, Department of Veterans 
Affairs (VA) Regional Office (RO).

In March 2005, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  The veteran withdrew his appeal of the claim for an 
increased rating for tinea pedis.

3.  The veteran has a bilateral knee disability that was 
caused by service and has been shown to exist since service.

4.  The veteran has a low back disability that was caused by 
service and has been shown to exist since service.

CONCLUSIONS OF LAW

1.  The veteran having withdrawn his appeal of the claim for 
an increased rating for tinea pedis, there are no remaining 
allegations of error of fact or law for appellate 
consideration with respect to this claim; this appeal is 
dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. 
§ 20.204(b) (2005).

2.  A bilateral knee disability was incurred as a consequence 
of active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  A low back disability was incurred as a consequence of 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawn claim

At a hearing before the Board that was held in March 2005, 
the veteran withdrew his appeal of the issue of entitlement 
to an increased rating for tinea pedis.

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  Except for appeals withdrawn on the 
record at a hearing, the withdrawal of an appeal must be in 
writing.  See 38 C.F.R. § 20.204(b); Hanson v. Brown, 9 Vet. 
App. 29, 31 (1996) (when a claim is withdrawn by a veteran, 
it ceases to exist; it is no longer pending and it is not 
viable).  In this case, the veteran withdrew his appeal of 
the noted issue at the March 2005 hearing; that desire was 
expressed on the record.

Where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed, dismissal of the appeal is appropriate.  
See 38 U.S.C.A. § 7105(d).  Accordingly, this specific appeal 
is dismissed.

II.  Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
complaint of or diagnosis of a bilateral knee disability or a 
low back disability, or any complaint regarding his knees or 
back.  The veteran's separation examination does not indicate 
any such finding or any diagnosis of any similar disability.  
The veteran, however, is a combat veteran based on service in 
Vietnam.  He was awarded the Combat Infantryman's Badge.  
Section 1154(b), Title 38, United States Code, provides as 
follows:

		In the case of any veteran who engaged 
in combat 
      with the enemy in active service with a 
military, 
      naval, or air organization of the 
United States during a 
      period of war, campaign, or expedition, 
the Secretary 
      shall accept as sufficient proof of 
service connection 
      of any disease or injury alleged to 
have been incurred 
      in or aggravated by such service 
satisfactory lay or 
      other evidence of service incurrence or 
aggravation of 
      such injury or disease, if consistent 
with the 
      circumstances, conditions, or hardships 
of such 
      service, notwithstanding the fact that 
there is no 
      official record of such incurrence or 
aggravation in 
      such service, and to that end, shall 
resolve every 
      reasonable doubt in favor of the 
veteran.  Service 
      connection of such injury or disease 
may be rebutted 
      by clear and convincing evidence to the 
contrary.  The 
      reasons for granting or denying service 
connection in 
      each case shall be recorded in full.

See 38 C.F.R. § 3.304(d) (2005) (implementing regulation).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the provisions of § 1154(b) provide a 
reduced evidentiary burden for combat veterans that relates 
only to the question of service incurrence - that is, the 
question of what happened then - not the question of whether 
the veteran has a current disability or whether a current 
disability is linked to the incident in service, as to both 
of which questions competent medical evidence is required.  
Huston v. Principi, 17 Vet. App. 195, 205 (2003); Clyburn v. 
West, 12 Vet. App. 296, 303 (1999).  "Section 1154(b) 
provides a factual basis upon which a determination can be 
made that a particular disease or injury was incurred or 
aggravated in service but not a basis to link etiologically 
the condition in service to the current condition."  Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).

The veteran testified that he injured his knees and back 
while in combat and during parachute jumps.  The Board finds 
that this testimony is credible and is consistent with the 
conditions of service.  Since the veteran is a combat 
veteran, the Board finds that he has met the evidentiary 
burden to establish an in-service occurrence of his bilateral 
knee and low back disabilities.  38 U.S.C.A. § 1154(b) (West 
2002).

The VA treatment records do not address the etiology of the 
veteran's disabilities.  The VA examiner in April 2004 
offered his opinion that the veteran's knee and back 
disabilities were likely not related to service.  The 
examiner based his opinion, in part, on the lack of service 
medical records showing any injury to the knees or low back, 
or any disability of the knees or low back. 

The veteran has been treated by a private chiropractor, Dr. 
Victor H. Cooper.  In a letter dated in February 2004, Dr. 
Cooper offered his opinion that the veteran's knee and spinal 
disabilities are chronic and that based on the veteran's 
history "it is likely that his service in the military has 
caused or greatly contributed to his problems."

The Board finds that service connection is warranted for the 
veteran's bilateral knee disability and low back disability.  
The veteran did suffer knee and back injuries in service,  he 
currently suffers from chronic knee and back disabilities.  
The veteran's testimony and Dr. Cooper's opinion establish 
continuity of symptomatology since service and a link to 
service.  The Board gives less weight to the VA examiner's 
opinion because he based his opinion on the lack of service 
medical records.  As noted above, due to the combat 
presumption, the Board finds that the evidence is sufficient 
to show that the veteran did suffer knee and back injuries in 
service.  The Board finds that service connection is 
warranted for a bilateral knee disability and a low back 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2005).  Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
the Board finds that no undue prejudice to the appellant is 
evident by a disposition by the Board herein, as the grant of 
his claims for service connection for a bilateral knee 
disability and a low back disability is a complete grant of 
the benefits sought on appeal.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); see also Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997) (where appealed claim for service connection 
is granted, further appellate-level review is terminated as 
the Board does not retain appellate jurisdiction over 
additional elements of claim: original disability rating and 
effective date).


ORDER

The appeal of the claim for an increased rating for tinea 
pedis is dismissed.

Entitlement to service connection for a bilateral knee 
disability is granted.

Entitlement to service connection for a low back disability 
is granted.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


